Citation Nr: 1641130	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for a left elbow disability, to include ulnar nerve entrapment, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for left thoracic outlet syndrome (TOS), to include as secondary to service-connected disabilities.

6. Entitlement to service connection for right thoracic outlet syndrome (TOS), to include as secondary to service-connected disabilities.

7. Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2010, May 2012, and December 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and St. Petersburg, Florida.  The February 2010 rating decision issued by the Hunting RO denied service connection for carpal tunnel syndrome, thoracic outlet syndrome, and cervical spine disability.  The May 2012 rating decision issued by the St. Petersburg RO denied service connection for a left elbow disability.  The December 2013 rating decision, also issued by the St. Petersburg RO denied service connection for sleep apnea.

This case was previously before the Board in December 2014, when it was remanded for further development, to specifically include obtaining additional VA examinations and opinions.  While the examinations and opinions were obtained in March and September 2016, not all of the issues and theories of entitlement were addressed.  Therefore, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims are again REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be informed if further action on his part is required.


REMAND

As listed on the title page, the Veteran seeks service connection for carpal tunnel syndrome of both the right and left arms, thoracic outlet syndrome on the right and left sides, a cervical spine disability, a left elbow disability, and sleep apnea.  The Veteran is very knowledgeable and well-versed in VA regulations and procedures and has put forth multiple theories of entitlement for each of his claims.  While the Veteran has been afforded VA examinations and multiple VA opinions have been provided with respect to the issues on appeal, not all of the theories and arguments put forth by the Veteran have been addressed.  As a result, the Board finds additional VA opinions and, in some cases, VA examinations are warranted to provide a full understanding of the medical principles to better adjudicate these issues.

With respect to the Veteran's claims regarding carpal tunnel syndrome, thoracic outlet syndrome, cervical spine disability, and left elbow disability, the Veteran has asserted that these disabilities could have been caused or aggravated by his service-connected low back disability and bilateral lower extremity radiculopathy, specifically because these disabilities caused him to fall frequently.  None of the VA examinations and opinions of record have addressed the Veteran's allegations of falling as a mechanism of injury and this theory of entitlement must be addressed on remand.  With respect to the Veteran's claim for left elbow disability, specifically left ulnar nerve entrapment, the examiner should review the records from August 2008 which appear to link the Veteran's left elbow symptoms to a fall in December 2007.

The Board notes that the Veteran's low back disability and bilateral lower extremity radiculopathy have led to his frequent use of Canadian crutches, an assistive device that features a cuff at the top to go around the forearm and a grip for the hand below the cuff on the rod of the crutch.  In light of the fact that using such devices involves the arms, including direct contact through the cuff portion, any opinion on secondary service connection for any of the orthopedic issues on appeal should address whether use of these crutches would impact the claimed disabilities.

Also, with respect to the Veteran's claim of service connection for bilateral thoracic outlet syndrome, the Board notes that the September 2016 VA examination found no evidence of this disability and specific testing for the disability was negative.  However, an August 2008 private neurology report indicated that nerve conduction testing had shown bilateral thoracic outlet syndrome.  An addendum opinion from the VA examiner of record or from a similarly qualified provider as part of another VA examination is necessary to resolve the question of whether thoracic outlet syndrome has been present at any time during the appeals period.

Finally, with respect to the Veteran's claim of service connection for sleep apnea, the February 2013 VA examination yielded an opinion that the Veteran's sleep apnea was not due to toxic exposure or undiagnosed illness from the Gulf War.  
A June 2013 VA opinion addressed the Veteran's contentions that his sleep apnea was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  However, the Veteran has also advanced the theory that his sleep apnea was caused or aggravated by his weight gain resulting from reduced levels of activity that in turn were caused by the multiple physical disabilities for which service connection has been granted.  This theory of entitlement must be addressed on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain addendum opinions from the VA examiners of record or, if the examiners of record are not available, similarly qualified providers with respect to the Veteran's claims of service connection for carpal tunnel syndrome, thoracic outlet syndrome, cervical spine disability, and left elbow disability.  If the VA examiners deem it necessary, additional VA examinations and/or diagnostic testing should be performed.

With respect to all of the Veteran's claims, the examiners should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's carpal tunnel syndrome (left and right), thoracic outlet syndrome (left and right), cervical spine disability, and/or left elbow disability were caused by the Veteran's history of falling because of his lumbar spine disability and bilateral lower extremity radiculopathy.  Further, the examiners should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's carpal tunnel syndrome (left and right), thoracic outlet syndrome (left and right), cervical spine disability, and/or left elbow disability were aggravated (i.e., permanently worsened beyond the natural course of the disability) as a result of his history of falling because of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  The examiners should address the question of falling as a mechanism of injury which could cause or aggravate any of the conditions on appeal and any evidence in the claims file which is considered significant.  The examiners should specifically comment on the August 2008 treatment note (5/7/09 Medical Treatment Record - Gov't Facility) regarding the Veteran's left elbow and a fall occurring in December 2007.

With respect to the disabilities on appeal, the examiners should further address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's carpal tunnel syndrome (left and right), thoracic outlet syndrome (left and right), cervical spine disability, and/or left elbow disability were caused by his use of assistive devices for his lumbar spine disability and bilateral lower extremity radiculopathy, to specifically include his use of Canadian crutches.  The examiners should also address whether it is at least as likely as not (probability 
50 percent or greater) that the Veteran's carpal tunnel syndrome (left and right), thoracic outlet syndrome (left and right), cervical spine disability, and/or left elbow disability were aggravated (i.e., permanently worsened beyond the normal course of the disability) by his use of assistive devices, to include Canadian crutches (also known as Lofstrand or forearm crutches).

With respect to the Veteran's claim of service connection for thoracic outlet syndrome, the examiner is asked to review the August 2008 private neurology findings which list a diagnosis of thoracic outlet syndrome, bilateral, based on nerve conduction studies.  The examiner should provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran has ever had, since May 2009, thoracic outlet syndrome.  Any explanation provided should discuss the August 2008 record and the tests performed and should address the significance of them particularly in light of the September 2016 VA examination.

The examiners should specifically indicate any medical records in the claims file which are considered significant in forming the opinion.  The examiners should also identify any medical research or literature which was consulted in forming the opinion.

The examiners should provide a comprehensive rationale for all opinions rendered.  A copy of the claims file should be provided to the examiners for review so that the clinician(s) can become familiar with the Veteran's pertinent medical history.  In the event that the examiners find that any of the Veteran's claimed disabilities was aggravated by any of the factors discussed, the examiners should provide a statement regarding the date of aggravation and the baseline level of each such disability prior to the aggravation.

2. Obtain an addendum opinion from the VA examiner of record or, if unavailable, a similarly qualified provider, with respect to the Veteran's claim of service connection for sleep apnea, to include a physical examination if the VA examiner deems it necessary.  The examiner should review the entirety of the claims file and should offer an opinion whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's sleep apnea was caused by weight gain resulting from reduced activity levels in light of his service-connected physical disabilities.  The examiner should also provide an opinion with respect to whether it is at least as likely as not (probability 50 percent or greater) the Veteran's sleep apnea was aggravated (i.e., permanently worsened beyond the normal course of the disability) as a result of his weight gain resulting from reduced activity levels in light of his service-connected physical disabilities.  

The examiner should specifically indicate any medical records in the claims file which are considered significant in forming the opinion.  The examiner should also identify any medical research or literature which was consulted in forming the opinion.

The examiners should provide a comprehensive rationale for all opinions rendered.  A copy of the claims file should be provided to the examiners for review so that the clinician(s) can become familiar with the Veteran's pertinent medical history.  In the event that the examiners find that any of the Veteran's claimed disabilities was aggravated by any of the factors discussed, the examiners should provide a statement regarding the date of aggravation and the baseline level of each such disability prior to the aggravation.

3. Then review the VA examinations and opinions obtained to ensure that all theories of entitlement raised to date have been addressed, to specifically include any additional theories of entitlement which may be raised by the Veteran during the remand period.

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.
 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).

